

116 HR 1212 IH: Federal Contract Deadline Fairness Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1212IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Thompson of California introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 1126 of title 41, United States Code, to provide for an exception for failure to
			 deliver goods or complete work due to a lapse in appropriations, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Federal Contract Deadline Fairness Act. 2.Exception for failure to deliver goods or complete work due to lapse in appropriations (a)In generalSection 1126 of title 41, United States Code, is amended by adding at the end the following:
				
 (c)Exception for failure To deliver goods or complete work due to lapse in appropriationsIf the head of an executive agency determines that a contractor failed by reason of a lapse in appropriations in the Federal Government to deliver goods or complete work under a contract with the agency by the date or within the time period imposed by the contract any information relating to such failure may not be—
 (1)included in any past performance database used by executive agencies for making source selection decisions; or
 (2)evaluated unfavorably on the factor of past contract performance. . 